Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 1 of 17 PagelD #: 2

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

 

 

 

for the
Southern District of Indiana L489 Aw oes
United States of America )
Vv. )
) Case No.
) 1:20-mj-0167
)
ANDREW SCOTT WHITAKER, JR. )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ unknown to & including 1/12/2020 __ in the county of Marion in the
Southern District of indiana , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252(a)(1) Child Pornography Trafficking

This criminal complaint is based on these facts:

See attached Affidavit.

@M Continued on the attached sheet.

Lu, £2.

 

Complainant’s signature

Darin Odier, TFO/FBI

 

Printed name and title

Sworn to before me and signed in my presence.

Date: 02/21/2020 —

 

Judge’s signature-

City and state: Indianapolis, IN Hon. Tim A. Baker, U.S. Magistrate Judge

 

Printed name and title
Case 1:20-mj-00167-TAB Document2 Filed 02/21/20 Page 2 of 17 PagelD #: 3

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Darin Odier, being duly sworn, hereby depose and state as follows:

1. Affiant: I am a Detective in the Cybercrime Unit of the Indianapolis
Metropolitan Police Department (IMPD). I am also a cross-designated Task Force
officer assigned to the FBI’s Indianapolis Violent Crimes Against Children Task
Force.

2. Experience: | have over 30 years of law enforcement experience. I
have investigated State and Federal criminal violations related to high technology
or cybercrime, child exploitation, and child pornography. I have written
numerous search warrants involving internet crimes against children cases and
participated in their execution.

3. Training: I have attended and presented at the National Crimes
Against Children Conference multiple times and attended numerous classes
related to investigating the online sexual exploitation of children. I am also a
member of the Indiana Internet Crimes Against Children Task Force, which
includes federal, state, and local law enforcement agencies. I am currently
assigned to operate in an undercover capacity on the internet to identify and
investigate persons attempting to exploit or solicit sexual acts with children or
trafficking in child pornography. As a Task Force Officer, I am authorized to
investigate violations of the laws of the United States and to execute warrants
issued under the authority of the United States.

4. Information provided: The statements in this affidavit are based

on information obtained from my observations and communications, as well as
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 3 of 17 PagelD #: 4

information learned from other law enforcement officers and witnesses. Because
. this affidavit is being submitted for the limited purpose of securing an arrest
warrant and criminal complaint, I have not included each and every fact known
to the investigators concerning this investigation. I have set forth only the facts
that I believe are necessary to establish probable cause that Andrew Scott
Whitaker, Jr. (Whitaker) committed a criminal offense.

5. Probable Cause: For the reasons listed below, there is probable
cause to believe that Andrew Scott Whitaker, Jr. (Whitaker), DOB XX/XX/19**
(known to affiant, but redacted) has committed the following offense in the
Southern District of Indiana and elsewhere: Count 1: Child Pornography
Trafficking.

6. Child Pornography Trafficking: 18 U.S.C. § 2252(a)(1): This
investigation concerns alleged violations of 18 U.S.C. § 2252(a)(1), which
prohibits a person from knowingly transporting, shipping, receiving,
distributing, reproducing for distribution, or possessing any visual depiction of
minors engaging in sexually explicit conduct when such visual depiction was
either mailed or shipped or transported in interstate or foreign commerce by any
means, including by computer, or when such visual depiction was produced
using materials that had traveled in interstate or foreign commerce.

7. Definitions: The following definitions apply to this Affidavit:

8. The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any

person under the age of eighteen years.
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 4 of 17 PagelD #: 5

9. The term “sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v), is
defined as actual or simulated (a) sexual intercourse, including genital-genital,
oral-genital, anal-genital, or oral-anal, whether between persons of the same or
opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse;
or (e) lascivious exhibition of the genitals or pubic areas of any person.

10. The term “visual depiction,” as defined in 18 U.S.C. § 2256(5),
includes undeveloped film and videotape, data stored on computer disc or other
electronic means which is capable of conversion into a visual image, and data
which is capable of conversion into a visual image that has been transmitted by
any means, whether or not stored in a permanent format.

11. MEGA: This is a cloud storage and file hosting service offered
by Mega Limited, an Auckland, New Zealand-based company. The service is
offered primarily through web-based apps. Mega mobile apps are also available
for Windows Phone, Android and iOS. Mega is known for its security feature
where all files are end-to-end encrypted locally before they are uploaded. This
prevents anyone (including employees of Mega Limited) from accessing the files
without knowledge of the pass key used for encryption. (Wikipedia)

12. DROPBOX: This is a file hosting service operated by American
company Dropbox, Inc., headquartered in San Francisco, California, that offers
cloud storage, file synchronization, personal cloud, and client software. Dropbox
allows users to create a special folder on their computers, which Dropbox then
synchronizes so that it appears to be the same folder (with the same contents)

regardless of which device is used to view it. Files placed in this folder are also

3
Case 1:20-mj-00167-TAB Document 2. Filed 02/21/20 Page 5 of 17 PagelD #: 6

accessible via the Dropbox website and mobile apps. Dropbox uses a freemium
business model, wherein users are offered a free account with a set storage size
and paid subscriptions for accounts with more capacity.

13. GOOGLE: This is an American multinational technology company
that specializes in Internet-related services and products, which include online
advertising technologies, search engine, cloud computing, software, and
hardware. It offers services designed for work and productivity (Google
Docs, Google Sheets, and Google Slides), email (Gmail), scheduling and time
management (Google Calendar), cloud storage (Google Drive), instant messaging
and video chat (Duo, Hangouts), language translation (Google Translate),
mapping and navigation (Google Maps, Waze, Google Earth, Street View), video
sharing (YouTube), note-taking (Google Keep), and photo organizing and editing
(Google Photos). (Wikipedia)

14. IMEI NUMBERS: [Every mobile device that connects to a cellular
network has a unique International Mobile Equipment Identity number or IMEI
number. This includes cell phones, smartphones, cellular-enabled tablets and
smartwatches, and other devices that support cellular data. The IMEI number
uniquely identifies a mobile device. It is separate from the SIM card or UICC
number which is linked to a removable card in the device. This means the IMEI
can be used to track or locate a specific device, regardless of what card is
installed in it. For example, if your phone is stolen and the SIM card is swapped
out, your mobile provider can still block access from the stolen phone using the

IMEI.
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 6 of 17 PagelD #: 7

15. An IMEI is similar to a serial number since it is a unique number
linked to a hardware device. While serial numbers are generated by the
manufacturer, IMEI numbers are produced by the GSMA (Groupe Spéciale
Mobile Association), an international organization that oversees mobile network
operators. The GSMA provides each mobile device manufacturer with a range of
numbers to use for IMEIs on devices the produce. Manufacturers can choose
their own convention for serial numbers, including the length and type of
characters (numeric or alphanumeric). IMEI numbers are always 15 digits long,
comprised of a 14-digit unique number followed by a "check digit" (or a
checksum), which validates the number. (Techterms.com)

Present Investigation and Overview of Specific Probable Cause:

16. In October, 2019, this affiant, FBI Task Force Officer Darin Odier of
the Indianapolis Metropolitan Police Department and Indiana ICAC Task Force
received CyberTip number 49589714 from the National Center for Missing and
Exploited Children (NCMEC), who alerts law enforcement to reports of sexual
exploitation of children on the Internet. NCMEC was established in 1984 as a
private, nonprofit 501(c)(3) organization. NCMEC provides services nationwide to
families and professionals relating to preventing the abduction and sexual
exploitation of children. Pursuant to its mission and congressional authorization
(see 42 U.S.C.§ 5773), NCMEC operates the CyberTip line and the Child Victim
Identification Program to provide assistance to law enforcement in its efforts to

identify victims of child pornography and child sexual exploitation.
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 7 of 17 PagelD #: 8

17. NCMEC also works with law enforcement, Electronic Service
Providers, electronic payment service providers and others in their efforts to
reduce the distribution of child sexual exploitation images and videos on the
Internet. NCMEC does not investigate and cannot verify the accuracy of
information it receives. NCMEC forwards reports of possible child sexual
exploitation to law enforcement for its independent review and analysis. This
affiant has investigated numerous CyberTips from the National Center for
Missing and Exploited Children.

18. After reviewing the CyberTip #495897 14 submitted to NCMEC from
Tumblr, Inc., this affiant observed a video of a showing multiple minor females
with their vaginal areas exposed. Through my training and experience, I know
this video constitutes child pornography under State and Federal statutes. The
IP addresses for the logins listed in the cybertip geo-locate to the Indianapolis
area.

19. The CyberTip provided the following information for the Tumblr,
Inc. account being reported: Email address: ruochkanne@gmail.com, log-in or
username: freetacohumanmaker, and/or Profile URL:
freetacohumanmaker.tumblr.com.

20. This affiant knows that email addresses and specifically Goggle
accounts frequently contain identifying information, photos, and/or other
accounts that can assist in the identity of the account user.

21. This affiant requested and received a search warrant for Google,

Google+ Photos, and Gmail account of ruohkanne@gmail.com and the above

6
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 8 of 17 PagelD #: 9

requested items. The warrant was issued by Marion County Magistrate Jason
Reyome on November 20, 2019.

22. The Google return showed multiple emails in the account inbox from
Dropbox regarding a Dropbox, Inc. account with email address
ruohkanne@gmail.com.

23. This affiant knows that Dropbox, Inc. accounts frequently contain
identifying information in photos, documents and other media that can assist in
the identity of the account user.

24. This affiant also knows from experience that collectors of child
pornography and individuals sexually attracted to children often use Dropbox,
Inc. to store and maintain their collections “in the cloud” instead of directly on
their digital devices to prevent their discovery.

25. This affiant requested and received a search warrant for the Dropbox
account with associated email address ruohkanne@gmail.com. The warrant was
issued by Marion County Magistrate Ian Stewart on December 4, 2019.

26. The Dropbox search warrant return contained hundreds of images
and videos this affiant believe constitute child pornography under state and
federal statutes. The images and videos were categorized in multiple folders and
sub-folders.

27. Included in the Google and Dropbox returns were IP logins. This
affiant submitted a subpoena to Comcast for subscriber information of a specific
IP address of 2601:807:8700:4220:e4ed:4a0b:fcle:e3fb from October 11, 2019

at 07:45:02 UTC, as listed in the Google return for ruohkanne@gmail.com. The

7
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 9 of 17 PagelD #: 10

same IP address is used to log into the Dropbox account associated with email
address ruohkanne@gmail.com on October 11, 2019 at 07:33:27.
28. The return from Comcast for this IP address at the specific date and
time of the log in noted shows the following information:
Subscriber name: JW (known to affiant, but redacted)
Service address: 5215 W. Henry St., Indianapolis, IN 46214
- 29. ABMV search shows JW (redacted but known to affiant), W/M, DOB
XX /XX/19** (known to this affiant but redacted) with an address of 5215 W.
Henry St., Indianapolis, IN 46241. Also associated with the address is Andrew
Whitaker, W/M DOB 04/01/19** (known to affiant, but redacted).

30. Based on the above information, this affiant requested and was
granted a search warrant for the residence located at 5215 W. Henry St.,
Indianapolis, IN 46214. The search warrant was issued out of Marion Superior
court by Magistrate Travis Sandifur on January 14, 2020.

31. OnJanuary 16, 2020, this affiant and assisting officers executed the
search warrant at 5215 W. Henry St., Indianapolis, IN 46241.

32. Among the occupants in the residence was Andrew Scott Whitaker,
Jr. (Whitaker). This affiant read Whitaker his Miranda warnings which he
acknowledged understanding. A multi part interview of Whitaker was recorded
with audio and video.

33. During the search of the residence, officers learned that the middle
room of the residence was a living room converted into a bedroom that Whitaker

shared with his brother, JW (known to affiant, but redacted). Whitaker stated

8
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 10 of 17 PagelD #: 11

he sleeps on the bed on the left side of the room as you enter from the kitchen
and that his cell phone is on his bed.

34. A Samsung cell phone, model SM-A600TI with a Script R on the
back was found on Whitaker’s bed and seized pursuant to the search warrant.
Whitaker provided a passcode for the cell phone and stated that no one,
including his brother, knew his passcode. Whitaker stated that he has had
multiple phones over the last few years and has been in possession of his current
cell phone for 2-3 weeks, but has only been able to use it for approximately the
past week. The phone has no assigned phone number and Whitaker uses it with
Wi-Fi only to access the internet.

35. Whitaker stated he previously had a cell number of 317-742-4389
but that he gave it to his brother, JW, in March/April 2019. JW has since
replaced that cell phone and ported the phone number to his new device. This
affiant knows this phone number corresponds to the phone number on the
Google subscriber information in the previous warrant return of
ruohkanne@gmail.com. The account was created on June 21, 2018.

36. Whitaker denied using or being familiar with email addresses
ruohkanne@gmail.com or Momsbakery333@gmail.com

37. Detective Jim Wailes, a forensic examiner with the IMPD Digital
Forensics Unit was on scene and forensically examined Whitaker’s cell phone
pursuant to the search warrant. The passcode provided by Whitaker unlocked
the cell phone and Det. Wailes was able to see that the IMEI number for the

device is 359482090199073.
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 11 of 17 PagelD #: 12

38. Det. Wailes was able to determine that 9 separate Google accounts,
including Ruohkanne@gmail.com and Momsbakery333@gmail.com have been
added to the device. When this affiant presented this information to Whitaker
and asked him about it, Whitaker stated he wanted to speak with an attorney.
This affiant then ended the interview. The nine google accounts are:

Garyhost68@gmail.com |

Slinkygirl27@gmail.com |

Adox015@gmail.com

Lust4kime@gmail.com

Anneruohk@gmail.com

Taylorjim666@gmail.com

Ruohkanne@gmail.com

Momsbakery333@gmail.com

Lilk3154@gmail.com

39. Det. Wailes noted that one of the Google accounts added to the
phone, 1i1k3154@gmail.com, is associated with a Dropbox account. Det. Wailes
was able to see the names of some of the files/folders accessed from the Dropbox
account on the phone. They contained words such as PTHC and CP. Through
my training and experience, I know that PTHC and CP are slang abbreviations
for Pre-teen hard core and Child Pornography. Det. Wailes could visually see
some thumbnail images from the Dropbox account and believes the thumbnails
contain images of child pornography.

40. Det. Wailes also noted that Whitaker’s Samsung phone contained

10
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 . Page 12 of 17 PagelD #: 13

the MEGA app with a profile name of 1i/k3154 and has an associated email
address of lilk3154@gmail.com. This affiant knows the Mega app is often used
by collectors and distributors of child pornography. Files are shared among users
through links that can contain hundreds of files.

Attribution evidence that Whitaker controls the Google accounts:

41. On January 17, 2020, this affiant applied for and received search
warrants for the 9 Google accounts that had been added to Whitaker’s cell phone.
The search warrants were issued by Marion County Superior Court Magistrate
Ronnie Huerta.

42. The Google returns included historical data showing that all devices
that had been logged into these accounts by IMEI. This affiant reviewed the IMEI
data for each of the Google accounts above and noted that a total of 14 separate
devices have logged into these 9 Google accounts.

43. Based on the IMEI, this affiant knows that Samsung phone
recovered from Whitakers’ bed has been used to. log into each of the 9 accounts.

44. The Goggle returns also show IP addresses used to log into the
accounts. 7 of the 9 accounts have used the same IP address of
2601:807:8700:4220:e4ed:4a0b:fcle:e3fb to log in since January 1, 2020. This
is the same IP address used to log into the Dropbox account associated with
Ruohkanne@gmail.com referenced above (Para 26).

45. 4 of the 9 accounts have used duplicate IP addresses to log in since

January 1, 2020.

11
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 | Page 13 of 17 PagelID #: 14

46. This affiant requested on IP subpoena for multiple IP’s used by the
9 accounts. The subpoena return from Comcast shows the following IP addresses
all returning to the residence at 5215 W. Henry St., Indianapolis, IN, where
Whitaker resides.

2020/01/06-01:25:37-UTC | 2601:807:8700:810:a08f:8d1c:d7c4:9595

. 2020/01 /06-22:30:36-UTC | 2601:400:109:af3a:5183:75ec:e468:7d45
2019/12/11-05:40:30-UTC | 2601:807:8700:810:a1la4:5ae9:e170:c421

47. The IP addresses were used to login to the Google accounts of
lilk3 154@gmail.com, adox015@gmail.com and lust4¢kime@gmail.com,
respectively.

48.. The subpoena return from Comcast shows the following IP
addresses all returning to the residence at 701 Manhattan Ave., Indianapolis, IN
Indianapolis, IN and subscriber name AB (known to affiant, but redacted).

2020/01/12-10:07:53-UTC | 2601:807:8700:2290: 194f:104e:393e:386d
2020/01/12-10:35:05-UTC 2601:807:8700:2290:194f: 104e:393e:386d
2020/01/ 12-16:35:33-TC | 260 1:807:8700:2290: 194f:104e:393e:386d

49. The IP addresses were used to login to the Google accounts of
momsbakery333@gmail, Lilk3154@gmail.com and Ruohkanne@gmail.com,
respectively.

50. On January 30, 2020, this affiant went to 5215 W. Henry St. and
met with CB (known to affiant, but redacted), the mother of Whitaker. She
identified AB (known to affiant, but redacted), as her sister and Whitaker’s aunt.

CB stated that Whitaker often stays at AB’s residence.

12
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 14 of 17 PagelD #: 15

51. This affiant reviewed the inboxes of the nine email accounts (Google
accounts) and found multiple instances of overlap.

92. A January 12, 2020 email to Lilk3154@gmail.com from
Dropbox.com reads, “Ann Ester (anneruohk@gmail.com) invited you to CP(1)”.
The email contains a folder with the name “CP(1)” and shows the size of the folder
as 4.01GB.

53. Another January 12, 2020 email to Lilkk3154@gmail.com from
Dropbox reads, “alan key (ruohkanne@gmail.com) invited you to Neuer Ordner”.
The email contains a folder with the name “Neuer Ordner” and shows the size of
the folder as 25.84GB. This affiant recognizes the folder name from the December
2019 Dropbox search warrant return for ruohkanne@gmail.com and has
reviewed the folder and know it contains hundreds of images and videos of child
pornography and child erotica. The size of the folder is 25.8GB and contains
5218 files.

54. The google photos folder for adoxO15@gmail.com contains a video of
a male that this affiant recognizes as Whitaker.

55. On Sept 13, 2018 Taylorjim666@gmail.com received an email from
Facebook addressed to “Andrew Popscott Whiaker”, with a subject line
Re:Robotface. This affiant found an active Facebook page for “Andrew Scott
(Popscott)” that contain pictures of a person this affiant recognizes as Whitaker.

56. During the January 16, 2020 interview, Whitaker told this affiant

that he plays bass guitar in a band named Robotface.

13
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 15 of 17 PagelD #: 16

97. Several of the Google accounts have some of the other Google
accounts listed in their contacts list.

98. The account Lust4kim@gmail.com has a search for “CP” in the
search history. CP is known to this affiant to be slang and/or an abbreviation
for Child Pornography.

59. The inbox for slinkygirl27@gmail.com shows an email dated
January 2, 2020 from service@paypal.com with a subject line that reads “This
money request has been cancelled” with a transaction ID of U-
9JH75234NL467554N. This affiant requested and received a search warrant to
PayPal Holdings, Inc. (“PayPal”) for any accounts associated with email address
slinkygirl27@gmail. The search warrant return from Paypal Holdings, Inc. lists
the registration name on the account to be Whitaker. The phone number on the
account is 317-742-4389, According to Whitaker, this was his phone number in
January 2019 when the PayPal account.was created.

60. There have been 3 credit cards associated with the PayPal account,
all in the name of Whitaker. This includes an active card with the last 4 digits of
9290.

61. Additional Dropbox warrants: On January 18, 2020 this affiant
requested and received search warrants for Dropbox, Inc. (“Dropbox”) accounts
associated with the 9 Google accounts. The search warrant returns show
Dropbox accounts associated with 8 of the 9 email addresses, excluding

taylorjim666@gmail.com.

14
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 16 of 17 PagelD #: 17

62. Of the eight Dropbox accounts, seven contain images and/or videos
of child pornography. Several of the accounts have folders with names suggestive
of Child Pornography such as CP, CP2, xxx young, and real young pics 1. Several
of the accounts contain some the same folders and files, but none of the accounts
are not duplicates of each other.

63. The records contained in the return show multiple instances of
folder sharing between the accounts.

64. The only Dropbox account not to contain child pornography has
associated email address Garyhost68@gmail.com. The single folder in this
account is entitled “2019 Robotface” and contains 10 audio files. As stated above,
Robotface is the name of Whitaker’s band.

65. The Dropbox account for Anneruohk@gmail.com contains a folder
entitled “Popscott’s mixtape” and contains audio files of music. The name
Popscott is consistent with the email from Facebook to Andrew “Popscott”
Whitaker referenced above and located in the inbox of Taylorjim666@gmail.com.
This Dropbox account also contains an image of Whitaker holding a bass guitar
on a stage. A drum set with a Script R on the bass drum is visible in the image.
This affiant recognizes the Script R from the back of Whitaker’s cell phone.

66. The Dropbox returns included IP addresses used to log into the
Dropbox accounts. A subpoena was issued to the internet service provider and
listed 3 IP addresses, dates and time. The subpoena return showed 2 IP’s were
from Whitaker’s residence 5215 W. Henry St. and the 34 IP returned to AB’s

prior residence.

15
Case 1:20-mj-00167-TAB Document 2 Filed 02/21/20 Page 17 of 17 PagelD #: 18

67. Based on the above information, this affiant believes that Whitaker
has control of the Google and Dropbox accounts listed in this affidavit and uses
these accounts to manage, share and control his collection of child pornography.

68. Conclusion. Based upon the contents of this Affidavit, there is
probable cause to believe that Andrew Scott Whitaker, Jr. has committed the
above- listed offense. I respectfully request that the Court issue a Criminal

Complaint and Arrest Warrant for Andrew Scott Whitaker, Jr. charging him with

Task Force Officer Darin Odier
Federal Bureau of Investigation

the offense. listed above.

Subscribed and sworn before me this 21st day of February, 2020.

Ne MAL

Hon. Tim A. Baker
United States Magistrate Judge
Southern District of Indiana

 

16
